Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action regarding Application No. 16/711,437 filed 12/12/2019 is in response to Applicant’s arguments/remarks and claims amendment filed 07/15/2022. 
Claims Amendment
In the response filed on 07/15/2022 Applicant has amended the claims of the application. The status of the claims stand as follows:
Currently amended 		1, 11
Original			2-3, 6-7, 12-13, 16, 20
Canceled 			4, 8, 14, 17
Previously presented 	5, 9-10, 15, 18-19
Claims 1-3, 5-7, 9-13, 15-16, 18-20 are currently pending in this application. This application is in condition for allowance. 
Allowed Claims
Claims 1-3, 5-7, 9-13, 15-16, 18-20 are allowed over prior art of record. 
Statement of Reason for Allowance
The following is an examiner’s statement of reason for allowance.
The instant invention is directed to a laminated battery, comprising a positive electrode sheet, and a negative electrode sheet. The positive electrode sheet has alternately portions that are coated by the active material and portions that are noncoated, and the positive electrode sheet is folded in a manner of mountain folds and valley folded alternately to form a comb-shaped structure. The comb-shaped folded structure forms plurality of coated portions and plurality of non-coated portions disposed between the coated portions forming a plurality of positive electrode opening portions formed between the adjacent laminates, and a connection portion that connects the laminate portions. The negative electrode also has a similar structure. The negative electrode portion laminates are inserted into the positive electrode opening portions and vise-versa, where the mountain fold portions of the positive electrode and fitted to the negative electrode connecting portions; and the mountain fold portions of the negative electrode laminates are fitted into the positive electrode portion laminating portions; and where a solid electrolyte sheet is disposed between the positive electrode structure and negative electrode structure.  The invention is also directed towards a manufacturing method of the laminated battery. 
The closest prior art is considered Naomi et al. (U.S. PG Publication 2012/0288747), and Kim et al. (U.S. PG Publication 2017/0222244). 
Naomi discloses an electrochemical device such as a lithium ion battery comprising of a band-like positive electrode sheet, and a band-like negative electrode sheet, where the positive electrode sheet and the negative electrode sheet have active material coated portions and non-coated portions. Naomi discloses the positive electrode sheet and the negative electrode sheet are made to intersect each other in respective longitudinal direction and are folded zigzag in several folding steps, and the two electrodes are alternately stacked so that the positive electrode composite material coated portion of the positive electrode is fitted into the negative electrode composite material uncoated portions, which has a different configuration from the claimed feature of the mountain fold portion of the positive electrode portion laminates are fitted to the negative electrode portion laminates connecting portion and vise-versa. Naomi, therefore, does not disclose the mountain fold portion of the positive electrode portion laminates are fitted to the negative electrode portion laminate connecting portions, and the mountain fold portion of the negative electrode portion laminate are fitted to the positive electrode portion laminate connection portions. Naomi does not disclose the solid electrolyte. Nano also does not disclose a manufacturing method of the claimed laminated battery as presented above.   
Kim discloses a lithium ion battery that includes a positive electrode membrane, a negative electrode membrane, and a solid electrolyte disposed between the two electrodes. and the positive electrode membrane assembly, the negative electrode assembly and the solid electrolyte have folded portions. Therefore, Kim also does not disclose the mountain fold portion of the positive electrode portion laminates are fitted to the negative electrode portion laminate connecting portions, and the mountain fold portion of the negative electrode portion laminate are fitted to the positive electrode portion laminate connection portions. Kim also does not disclose a manufacturing method of the claimed laminated battery as presented above.
The pertinent references of the prior art of record fail to teach all the limitations of the claimed invention. Thus, the limitations are not disclosed or rendered obvious by the teaching of the prior art. Further search of the art also failed to produce any new art that anticipates or renders obvious the instant invention. Therefore, claims 1-3, 5-7, 9-13, 15-16, 18-20 are allowed over prior art of record.
The scope of the allowed claims is defined by the specific language recited by the allowed claims. Furthermore, patentability is attributed to the claims taken as a whole. And the statement of reasons for allowance may not be interpreted as defining or otherwise limiting the claims in a manner inconsistent with the claim language itself, and applicable law.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918. The examiner can normally be reached 9:00am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722                                                                                                                                                                                                        

/OMAR M KEKIA/Examiner, Art Unit 1722